EXHIBIT 10.3

 

Execution Document

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) by and between Conrad Industries,
Inc., a Delaware corporation (the “Company”), and Cecil A. Hernandez
(“Executive”) is hereby entered into effective as of August 16, 2004 (the
“Effective Date”).

 

RECITALS

 

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, all on the terms and conditions set forth in this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:

 

AGREEMENTS

 

1. Employment and Duties.

 

(a) Effective on August 16, 2004 (the “Start Date”), the Company shall employ
Executive as the Executive Vice President and Chief Operating Officer of the
Company. As such, Executive shall have responsibilities, duties and authority
reasonably accorded to, expected of and consistent with Executive’s positions as
the Executive Vice President and Chief Operating Officer of the Company. If
requested by the Company’s Board of Directors or President, Executive shall also
serve as interim Chief Financial Officer of the Company for a reasonable period
of time while the Company conducts a search for a Chief Financial Officer.
Executive hereby accepts this employment upon the terms and conditions herein
contained and, subject to paragraph 1(c), agrees to devote substantially all of
his time, attention and efforts during normal business hours to promote and
further the business and interests of the Company and its affiliates.

 

(b) Executive shall faithfully adhere to, execute and fulfill all lawful
policies established by the Company.

 

(c) Executive shall not, during the term of his employment hereunder, engage in
any other business activity pursued for gain, profit or other pecuniary
advantage if such activity interferes in any material respect with Executive’s
duties and responsibilities hereunder. Executive shall resign as President of
Summit Management Group L.L.C. effective as of the Start Date. The foregoing
limitations shall not be construed as prohibiting Executive from making personal
investments in such form or manner as will neither require his services in the
operation or affairs of the companies or enterprises in which such investments
are made nor violate the terms of paragraph 3 hereof.

 

2. Compensation. For all services rendered by Executive, the Company shall
compensate Executive as follows:



--------------------------------------------------------------------------------

(a) Base Salary. The base salary payable to Executive during the term of his
employment hereunder, commencing on the Start Date, shall be $150,000 per year,
payable in accordance with the Company’s payroll procedures for executives, but
not less frequently than monthly. Such base salary may be increased from time to
time, at the discretion of the Board of Directors of the Company (the “Board”),
in light of the Executive’s position, responsibilities and performance, and, as
increased from time to time, may not be reduced.

 

(b) Bonus. Executive shall be eligible to participate in any executive bonus
programs maintained by the Company.

 

(c) Executive Perquisites, Benefits and Other Compensation. Executive shall be
entitled to receive additional benefits and compensation from the Company in
such form and to such extent as specified below:

 

(i) Executive shall be entitled to an automobile allowance of $525 per month.
The Company will reimburse Executive for all fuel and maintenance and will
provide Executive with automobile insurance;

 

(ii) Executive shall be promptly reimbursed for all business travel and other
out-of-pocket expenses reasonably incurred by Executive in the performance of
his duties pursuant to this Agreement and in accordance with the Company’s
policy for executives of the Company. All such expenses shall be appropriately
documented in reasonable detail by Executive upon submission of any request for
reimbursement, and in a format and manner consistent with the Company’s expense
reporting policy;

 

(iii) Executive shall, subject to the satisfaction of any general eligibility
criteria, be eligible to participate in all compensation and benefit plans and
programs as are maintained from time to time for executives of the Company.
Employee benefit plans maintained by the Company as of the Effective Date are
listed on Appendix B attached hereto. The Company undertakes no obligation to
continue any such plans in effect. If Executive is ineligible to participate in
the Company’s health insurance program, the Company shall provide Executive with
health insurance similar to the Company’s program as may be from time to time in
effect;

 

(iv) Executive shall be entitled to vacation in accordance with the Company’s
policy; and

 

(v) the Company shall provide Executive with such other perquisites as may be
deemed appropriate for Executive by the Board.

 

3. Non-Competition Agreement.

 

(a) Executive recognizes that the Company’s willingness to enter into this
Agreement is based in material part on Executive’s agreement to the provisions
of this paragraph 3 and that Executive’s breach of the provisions of this
paragraph 3 could

 

2



--------------------------------------------------------------------------------

materially damage the Company. Subject to the further provisions of this
Agreement, Executive will not, during the term of his employment with the
Company, and for a period of one year immediately following the termination of
such employment for any reason whatsoever, except as may be set forth herein,
directly or indirectly:

 

(i) carry on or engage in any business in direct competition with the
construction, conversion or repair of marine vessels or the fabrication of
modular components for offshore drilling rigs or floating production, storage
and offloading vessels (collectively, the “Businesses”) of the Company or any
subsidiary of the Company (collectively, the “Companies”) in any State of the
United States or other jurisdiction, or specified portions thereof, in which the
Executive regularly (a) makes contact with customers of the Company or any of
its subsidiaries, (b) conducts the business of the Company or any of its
subsidiaries or (c) supervises the activities of other employees of the Company
or its subsidiaries, as identified in Appendix “A” attached hereto and forming a
part of this Agreement, so long as the Company or any of its subsidiaries
carries on any of the Businesses therein (collectively the “Territory”);

 

(ii) call upon any person who is, at that time, an employee of any of the
Companies for the purpose or with the intent of enticing such employee away from
or out of the employ of any of the Companies;

 

(iii) call upon any customer of any of the Companies within the Territory for
the purpose of soliciting or selling products or services in direct competition
with any of the Companies within the Territory;

 

(iv) call upon any prospective acquisition candidate, on Executive’s own behalf
or on behalf of any competitor, which candidate was, to Executive’s knowledge
after due inquiry, either called upon by any of the Companies or for which any
of the Companies made an acquisition analysis, for the purpose of acquiring such
entity; or

 

(v) disclose customers, whether in existence or proposed, of any of the
Companies to any person, firm, partnership, corporation or business for any
reason or purpose whatsoever except to the extent that any of the Companies has
in the past disclosed such information to the public for valid business reasons.

 

Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit Executive from acquiring as in investment (i) not more than 1% of the
capital stock of a competing business, whose stock is traded on a national
securities exchange, the Nasdaq Stock Market or similar market or (ii) not more
than 5% of the capital stock of a competing business whose stock is not publicly
traded unless the Board consents to such acquisition.

 

Executive agrees that he will from time to time upon the Company’s request
promptly execute any supplement, amendment, restatement or modification of
Appendix “A” as may be necessary or appropriate to correctly reflect the
jurisdictions which, at the

 

3



--------------------------------------------------------------------------------

time of such modification, should be covered by Appendix “A” and this Paragraph
3. Furthermore, Executive agrees that all references to Appendix “A” in this
Agreement shall be deemed to refer to Appendix “A” as so supplemented, amended,
restated or otherwise modified from time to time.

 

Louisiana Revised Statutes 23:921 was amended to overrule the decision of the
Louisiana Supreme Court in SWAT 24 Shreveport Bossier, Inc. v. Bond and related
cases to provide that a person who becomes employed by a competing business may
be deemed to be “carrying on or engaged in” that business regardless of whether
that person is an owner or equity interest holder of that business. It is the
intent of Executive and the Company that if Executive becomes employed by a
competing business, he shall be considered to be carrying on or engaged in that
business for purposes of this Agreement and that the noncompetition provisions
of this Agreement be enforced to the fullest extent permitted under such statute
as so amended.

 

(b) Because of the difficulty of measuring economic losses to the Company as a
result of a breach of the foregoing covenant, and because of the immediate and
irreparable damage that could be caused to the Company for which it would have
no other adequate remedy, Executive agrees that the foregoing covenant may be
enforced by the Company, in the event of breach by him, by injunctions and
restraining orders. Executive further agrees to waive any requirement for the
Company’s securing or posting of any bond in connection with such remedies.

 

(c) It is agreed by the parties that the foregoing covenants in this Paragraph 3
impose a reasonable restraint on Executive in light of the activities and
business of the Companies on the date of the execution of this Agreement and the
current plans of the Companies.

 

(d) It is further agreed by the parties hereto that, in the event that Executive
shall cease to be employed by the Company and shall enter into a business or
pursue other activities not in competition with the Businesses of the Companies
or similar activities or businesses in locations the operation of which, under
such circumstances, does not violate clause (a)(i) of this paragraph 3, and in
any event such new business, activities or location are not in violation of this
paragraph 3 or of Executive’s obligations under this paragraph 3, if any,
Executive shall not be chargeable with a violation of this paragraph 3 if the
Companies shall thereafter enter the same, similar or a competitive (i)
business, (ii) course of activities or (iii) location, as applicable.

 

(e) The covenants in this paragraph 3 are severable and separate, and the
enforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth are
unenforceable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent permitted by law, and the Agreement shall thereby
be reformed.

 

(f) All of the covenants in this Paragraph 3 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any

 

4



--------------------------------------------------------------------------------

claim or cause of action of Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of such covenants.

 

(g) The Company and Executive hereby agree that this covenant is a material and
substantial part of this Agreement.

 

(h) Executive acknowledges that the payments provided under paragraph 4(d),
(relating to termination without Cause or termination for Good Reason) are
conditioned upon Executive fulfilling the noncompetition and nondisclosure
provisions of this Agreement. In addition, such payments are conditioned upon
Executive refraining, for a one-year period after termination of employment,
from carrying on or engaging in, as an employee, officer, director, shareholder,
owner, partner, joint venturer, or in a managerial capacity, whether as an
executive, independent contractor, consultant or advisor, or as a sales
representative or otherwise, any business in direct competition with the
Businesses of the Companies in the Territory, to the extent such activity is not
prohibited by paragraph 3(a). In the event Executive shall at any time
materially breach any noncompetition or nondisclosure agreements contained in
this Agreement, including the agreements in this paragraph 3(h), the Company may
cancel payments otherwise due under paragraph 4(d) during the period of such
breach. Executive acknowledges that any such elimination of payments would be an
exercise of the Company’s right to terminate its performance hereunder upon
Executive’s breach of this Agreement and such elimination of payments would not
constitute and shall not be characterized as the imposition of liquidated
damages.

 

(i) Any dispute regarding the reasonableness of the covenants and agreements set
forth in this paragraph 3 or the territorial scope or duration thereof or the
remedies available to the Company upon any breach of such covenants and
agreements, shall be governed by and interpreted in accordance with the laws of
the State of United States or other jurisdiction in which the alleged prohibited
competing activity or disclosure occurs, and with respect to each such dispute,
the Company and Executive each hereby irrevocably consent to the exclusive
jurisdiction of the state and federal courts sitting in the relevant State (or,
in the case of any jurisdiction outside the United States, the relevant courts
of such jurisdiction) for resolution of such dispute, and agree to be
irrevocably bound by any judgment rendered thereby in connection with such
dispute, and further agree that service of process may be made upon him or it in
any legal proceeding related to this paragraph 3 and/or Appendix “A” by any
means allowed under the laws of such jurisdiction. Each party irrevocably waives
any objection he or it may have as to the venue of such suit, action or
proceeding brought in such a court or that such a court is an inconvenient
forum. The parties agree that it is their intent and desire that the provisions
of this Agreement be enforced to the fullest extent permitted under applicable
law, whether now or hereafter in effect, and therefore, to the extent permitted
by applicable law, the parties hereto waive any provision of applicable law that
would render any provision of this paragraph 3 invalid or unenforceable.

 

(j) Notwithstanding anything in this paragraph 3 to the contrary, nothing in
this paragraph 3 shall prohibit or restrict Executive from being employed by one
of the

 

5



--------------------------------------------------------------------------------

five largest shipyards in the United States, as long as Executive is not
involved in any manner in any products or services similar to products or
services provided or offered by the Companies to their customers, or for which
any of the Companies has submitted a bid, within five years prior to the date of
termination of employment.

 

4. Term; Termination; Rights on Termination. Executive’s term of employment
under this Agreement shall begin on the Start Date and continue until December
31, 2005 (the “Initial Term”) and, unless terminated sooner as herein provided,
shall continue thereafter at Executive’s and Company’s mutual election on a
year-to-year basis on the same terms and conditions contained herein in effect
as of the time of renewal (the “Extended Term”); provided, however, upon a
Change in Control of the Company, as defined in the Conrad Industries, Inc. 2002
Stock Plan (a “Change in Control”), the term of this Agreement shall
automatically continue following such Change in Control for a period equal to
the then remaining term or two years, whichever period is longer, unless earlier
terminated as provided in paragraph 11. This Agreement and Executive’s
employment may be terminated in any one of the following ways:

 

(a) Death. The death of Executive shall immediately terminate this Agreement
with no severance compensation due Executive’s estate.

 

(b) Disability. If Executive becomes entitled to receive benefits under an
insured long-term disability plan of the Company that includes its officers, the
Company may terminate Executive’s employment hereunder with no severance
compensation due Executive.

 

(c) Cause. The Company may terminate this Agreement and Executive’s employment
10 days after written notice to Executive for “Cause,” which shall be: (1)
Executive’s willful, material and irreparable breach of this Agreement (which
remains uncured 10 days after receipt of written notice); (2) Executive’s gross
negligence in the performance or intentional nonperformance (in either case
continuing for 10 days after receipt of written notice of need to cure) of any
of Executive’s material duties and responsibilities hereunder; (3) Executive’s
dishonesty or fraud with respect to the business, reputation or affairs of the
Company which materially and adversely affects the Company (monetarily or
otherwise); or (4) Executive’s conviction of a felony crime involving moral
turpitude. In the event of a termination for Cause, Executive shall have no
right to any severance compensation.

 

(d) Without Cause. Executive may only be terminated without Cause by the Company
during either the Initial Term or Extended Term if such termination is approved
by at least 51% of the members of the Board. Should Executive be terminated by
the Company without Cause or should Executive terminate with Good Reason, then:

 

(i) Subject to paragraph 3(h), Executive shall receive from the Company the
equivalent of one year of base salary at the rate then in effect, payable
ratably over a one-year period;

 

(ii) Any stock options immediately shall be vested in full, and

 

6



--------------------------------------------------------------------------------

(iii) Executive shall be vested in all unvested amounts to the fullest extent
permitted under the Company’s 401(k) plan.

 

Executive shall have “Good Reason” to terminate his employment hereunder upon
the occurrence of any of the following events, unless such event is agreed to in
writing by Executive: (a) Executive is demoted by means of a material reduction
in authority, responsibilities or duties to a position of less stature or
importance within the Company than the position described in paragraph 1(a)
hereof; (b) Executive’s annual base salary as then in effect is reduced; or (c)
the relocation of the Company’s principal executive offices to a location
outside the Morgan City, Louisiana area, or the Company’s requiring Executive to
relocate anywhere other than the Company’s principal executive offices.

 

If termination of Executive’s employment arises out of the Company’s failure to
pay Executive on a timely basis the amounts to which he is entitled under this
Agreement or as a result of any other breach of this Agreement by the Company,
as determined by a court of competent jurisdiction or pursuant to the provisions
of paragraph 18 below, the Company shall pay all amounts and damages to which
Executive may be entitled as a result of such breach, including interest thereon
and all reasonable legal fees and expenses and other costs incurred by Executive
to enforce his rights hereunder. Further, none of the provisions of paragraph 3
shall apply in the event this Agreement is terminated as a result of a breach by
the Company.

 

Upon termination of this Agreement for any reason provided above, in addition to
the above payments, if any, Executive shall be entitled to receive all
compensation earned and all benefits and reimbursements due through the
effective date of termination, paid to Executive in a lump sum on the effective
date. All other rights and obligations of the Company and Executive under this
Agreement shall cease as of the effective date of termination, except that the
Executive’s obligations under paragraphs 3, 5, 6, 7 and 8 herein shall survive
such termination in accordance with their terms.

 

5. Return of Company Property. All records, designs, patents, business plans,
financial statements, manuals, memoranda, lists, and other property delivered to
or compiled by Executive by or on behalf of the Company or any of the Companies
or their representatives, vendors or customers which pertain to the business of
the Company or any of the Companies, shall be and remain the property of the
Company or the Companies, as the case may be, and be subject at all times to
their discretion and control. Likewise, all correspondence, reports, records,
charts, advertising materials, and other similar data pertaining to the
business, activities or future plans of the Company of the Companies which is
collected by Executive, shall be delivered promptly to the Company without
request by it upon termination of Executive’s employment.

 

6. Inventions. Executive shall disclose promptly to the Company any and all
significant conceptions and ideas for inventions, improvements and valuable
discoveries, whether patentable or not, which are conceived or made by
Executive, solely or jointly with another, during the period of employment or
within one year thereafter, if conceived during employment, and which are
directly related to the business or activities of the Company and which
Executive conceives as a result of his employment by the Company. Executive
hereby assigns and agrees to assign all his interests therein to the Company or
its nominee. Whenever

 

7



--------------------------------------------------------------------------------

requested to do so by the Company, Executive shall execute any and all
applications, assignments or other instruments that the Company shall deem
necessary to apply for and obtain Letters Patent of the United States or any
foreign country or to otherwise protect the Company’s interest therein.

 

7. Trade Secrets. Executive agrees that he will not, during or after the term of
this Agreement, disclose the specific terms of the Company’s relationships or
agreements with their respective significant vendors or customers or any other
significant and material trade secret of the Company, whether in existence or
proposed, to any person, firm, partnership, corporation or business for any
reason or purpose whatsoever.

 

8. Confidentiality.

 

(a) Executive acknowledges and agrees that all Confidential Information (as
defined below) of the Company is confidential and a valuable, special and unique
asset of the Company that gives the Company an advantage over its actual and
potential, current and future competitors. Executive further acknowledges and
agrees that Executive owes the Company a fiduciary duty to preserve and protect
all Confidential Information from unauthorized disclosure or unauthorized use,
that certain Confidential Information constitutes “trade secrets” under
applicable laws, and that unauthorized disclosure or unauthorized use of the
Company’s Confidential Information would irreparably injure the Company.

 

(b) Both during the term of Executive’s employment and after the termination of
Executive’s employment for any reason (including wrongful termination),
Executive shall hold all Confidential Information in strict confidence, and
shall not use any Confidential Information except for the benefit of the
Company, in accordance with the duties assigned to Executive. Executive shall
not, at any time (either during or after the term of Executive’s employment),
disclose any Confidential Information to any person or entity (except other
employees of the Company who have a need to know the information in connection
with the performance of their employment duties), or copy, reproduce, modify,
decompile or reverse engineer any Confidential Information, or remove any
Confidential Information from the Company’s premises, without the prior written
consent of the Chairman of the Company, or permit any other person to do so.
Executive shall take reasonable precautions to protect the physical security of
all documents and other material containing Confidential Information (regardless
of the medium on which the Confidential Information is stored). This Agreement
applies to all Confidential Information, whether now known or later to become
known to Executive.

 

(c) Upon the termination of Executive’s employment with the Company for any
reason, and upon request of the Company at any other time, Executive shall
promptly surrender and deliver to the Company all documents and other written
material of any nature containing or pertaining to any Confidential Information
and shall not retain any such document or other material. Within five days of
any such request, Executive shall certify to the Company in writing that all
such materials have been returned.

 

8



--------------------------------------------------------------------------------

(d) As used in this Agreement, the term “Confidential Information” shall mean
any information or material known to or used by or for the Company (whether or
not owned or developed by the Companies and whether or not developed by
Executive) that is not generally known to persons in the Business. Confidential
Information includes, but is not limited to, the following: all trade secrets of
the Companies; all information that the Companies have marked as confidential or
have otherwise described to Executive (either in writing or orally) as
confidential; all nonpublic information concerning the Companies’ products,
services, prospective products or services, research, product designs, prices,
discounts, costs, marketing plans, marketing techniques, market studies, test
data, customers, customer lists and records, suppliers and contracts; all
business records and plans; all personnel files; all financial information of or
concerning the Companies; all information relating to operating system software,
application software, software and system methodology, hardware platforms,
technical information, inventions, computer programs and listings, source codes,
object codes, copyrights and other intellectual property; all technical
specifications; any proprietary information belonging to the Companies; all
computer hardware or software manuals; all training or instruction manuals; and
all data and all computer system passwords and user codes.

 

9. No Prior Agreements. Executive hereby represents and warrants to the Company
that the execution of this Agreement by Executive, his employment by the Company
and the performance of his duties hereunder will not violate or be a breach of
any agreement with a former employer, client or any other person or entity.
Further, Executive agrees to indemnify the Company for any claim, including, but
not limited to, reasonable attorneys’ fees and expenses of investigation, for
any such third party that such third party may now have or may hereafter come to
have against the Company based upon or arising out of any non-competition
agreement, invention or secrecy agreement between Executive and such third party
which was in existence as of the date of this Agreement.

 

10. Assignment; Binding Effect. Executive understands that he has been selected
for employment by the Company on the basis of his personal qualifications,
experience and skills. Executive agrees, therefore, that he cannot assign all or
any portion of his performance under this Agreement. The Company will require
any successor, by agreement in form and substance reasonably acceptable to
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Subject to the preceding, this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the parties
hereto and their respective heirs, legal representatives, successors and
assigns.

 

11. Change in Control.

 

(a) In the event a Change in Control is initiated or occurs during the Initial
Term or Extended Term, then the provisions of this paragraph 11 shall be
applicable.

 

(b) If, on or within two years following the effective date of a Change in
Control, the Company terminates Executive’s employment other than for Cause or
Executive terminates his employment for Good Reason, or if Executive’s
employment with the Company is terminated by the Company within six months
before the effective

 

9



--------------------------------------------------------------------------------

date of a Change in Control and it is reasonably demonstrated by Executive that
such termination (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control, or (ii) otherwise arose in
connection with or in anticipation of a Change in Control, then Executive shall
receive from Company in a lump sum payment due on the later of the effective
date of Executive’s termination or the Change in Control, as the case may be,
the equivalent of three times the Executive’s base salary at the rate in effect
on Executive’s termination date.

 

(c) Notwithstanding anything in this Agreement to the contrary, a termination
pursuant to paragraph 11(b) shall operate to automatically waive in full the
noncompetition restrictions imposed on Executive pursuant to paragraph 3(a).

 

(d) If it shall be determined that any payment made or benefit (a “Payment”)
provided to Executive, whether or not made or provided pursuant to this
Agreement and whether or not upon a Change in Control as defined herein, is
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended, or any successor thereto, the Company shall pay Executive
an amount of cash (the “Additional Amount”) such that the net after-tax benefit
received by Executive after paying all applicable taxes on such Payment and the
Additional Amount shall be equal to the net after-tax amount that Executive
would have received with respect to the Payment if Section 4999 had not been
applicable.

 

12. No Mitigation or Offset. Executive shall not be required to mitigate the
amount of any Company payment provided for in this Agreement by seeking other
employment or otherwise. The amount of any payment required to be paid to
Executive by the Company pursuant to this Agreement shall not be reduced by any
amounts that are owed to the Company by Executive, or by any setoff,
counterclaim, recoupment, defense or other claim, right or action.

 

13. Release. Notwithstanding anything in this Agreement to the contrary,
Executive shall not be entitled to receive any payments pursuant to this
Agreement unless Executive has executed a general release of all claims
Executive may have against the Company and its affiliates in a form of such
release reasonably acceptable to the Company and such release has become final.

 

14. Indemnification. In the event Executive is made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (other than an action by the Company against
Executive), by reason of the fact that he is or was performing services under
this Agreement, then the Company shall indemnify Executive against all expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement, as
actually and reasonably incurred by Executive in connection therewith. In the
event that both Executive and the Company are made a party to the same
third-party action, complaint, suit or proceeding, the Company agrees to engage
competent legal representation, and Executive agrees to use the same
representation, provided that if counsel selected by the Company shall have a
conflict of interest that prevents such counsel from representing Executive,
Executive may engage separate counsel and the Company shall pay all reasonable
attorneys’ fees and reasonable expenses of such separate counsel. Further, while
Executive is expected at all times to use his best efforts to faithfully
discharge his duties under this

 

10



--------------------------------------------------------------------------------

Agreement, Executive cannot be held liable to the Company for errors or
omissions made in good faith where Executive has not exhibited gross, willful
and wanton negligence and misconduct nor performed criminal and fraudulent acts
which materially damage the business of the Company.

 

15. Complete Agreement. Executive has no oral representations, understandings or
agreements with the Company or any of its officers, directors or representatives
covering the same subject matter as this Agreement. This written Agreement is
the final, complete an exclusive statement and expression of the agreement
between the Company and Executive and of all the terms of this Agreement, and it
cannot be varied, contradicted or supplemented by evidence of any prior or
contemporaneous oral or written agreements. This written Agreement may not be
later modified except by a further writing signed by a duly authorized officer
of the Company and Executive, and no term of this Agreement may be waived except
by writing signed by the party waiving the benefit of such term. Without
limiting the generality of the foregoing, either party’s failure to insist on
strict compliance with this Agreement shall not be deemed a waiver thereof.

 

16. Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

 

To the Company:

   Conrad Industries, Inc.      1100 Brashear Avenue      Suite 200      Morgan
City, Louisiana 70380      Attn: John P. Conrad, Jr.

To Executive:

   Cecil A. Hernandez      1605 Cedar Street      Morgan City, LA 70380

 

Notice shall be deemed given and effective on the earlier of three days after
the deposit in the U.S. mail of a writing addressed as above and sent first
class mail, certified, return receipt requested, or when actually received.
Either party may change the address for notice by notifying the other party of
such change in accordance with this paragraph 16.

 

17. Severability; Headings. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative. The paragraph
headings herein are for reference purposes only and are not intended in any way
to describe, interpret, define or limit the extent or intent of the Agreement or
of any part hereof.

 

18. Dispute Resolutions. Except with respect to injunctive relief as provided in
paragraph 3(b), neither party shall institute a proceeding in any court or
administrative agency to resolve a dispute between the parties before that party
has sought to resolve the dispute through direct negotiation with the other
party. If the dispute is not resolved within two weeks after a demand for direct
negotiation, the parties shall attempt to resolve the dispute through mediation.

 

11



--------------------------------------------------------------------------------

If the parties do not promptly agree on a mediator, the parties shall request
the Association of Attorney Mediators in Louisiana (or similar association) to
appoint a mediator. If the mediator is unable to facilitate a settlement of the
dispute within a reasonable period of time, as determined by the mediator, the
mediator shall issue a written statement to the parties to that effect and any
unresolved dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before a panel
of three arbitrators in Morgan City, Louisiana in accordance with the rules of
the American Arbitration Association then in effect. The arbitrators shall have
the authority to order back-pay, severance compensation, vesting of options (or
cash compensation in lieu of vesting options), reimbursement of costs, including
those incurred to enforce this Agreement, and interest thereon in the event the
arbitrators determine that Executive was terminated without disability or Cause,
as defined in paragraphs 4(b) and 4(c), respectively, or that the Company has
otherwise materially breached this Agreement. A decision by a majority of the
arbitration panel shall be final and binding. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. The costs and expenses,
including reasonable attorneys’ fees of the prevailing party in any dispute
arising under this Agreement, will be promptly paid by the other party.

 

19. Governing Law. This Agreement shall in all respects be construed according
to the laws of the State of Louisiana without regard to its conflicts of law
provisions, except as expressly provided in paragraph 3(i) above with respect to
the resolution of disputes arising under, or the Company’s enforcement of,
paragraph 3 of this Agreement.

 

20. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
for all purposes as of the Effective Date.

 

CONRAD INDUSTRIES, INC.

By:

  /S/ MICHAEL J. HARRIS    

--------------------------------------------------------------------------------

    Michael J. Harris, Chairman,     Compensation Committee of the     Board of
Directors of     Conrad Industries, Inc. EXECUTIVE /S/ CECIL A. HERNANDEZ

--------------------------------------------------------------------------------

Cecil A. Hernandez

 

12